Citation Nr: 1028470	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  06-22 808	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial, compensable rating for calcified 
pleural plaques due to asbestos exposure, to include on an extra-
schedular basis pursuant to 38 C.F.R. § 3.321.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected calcified pleural 
plaques, to include on an extra-schedular basis pursuant to 
38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Hittman, Law Clerk
INTRODUCTION

The Veteran served on active duty from September 1963 to 
September 1966.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an April 2005 rating decision in which the RO granted service 
connection and assigned a 0 percent (noncompensable) rating for 
calcified pleural plaques, effective August 31, 2004 (the date of 
the claim for service connection).  The Veteran filed a notice of 
disagreement (NOD) in August 2005, and the RO issued a statement 
of the case (SOC) in May 2006.  The Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
June 2006.

Because the appeal involves disagreement with the initial rating 
assigned following the grant of service connection for calcified 
pleural plaques, the Board has characterized this claim in light 
of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

For the reasons expressed below, the appeal (now recharacterized 
to include the matter of TDIU, as explained below) is being 
remanded to the RO, via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims on appeal is warranted.

The Veteran's service-connected pleural plaques has been rated as 
0 percent disabling under Diagnostic Code (DC) 6845, for chronic 
pleural effusion or fibrosis.  38 C.F.R. § 4.97 (2009).  Under DC 
6845, the minimum, compensable (10 percent rating) is warranted 
when a pulmonary function test (PFT) reveals that forced 
expiratory volume in one second (FEV1) is 71 to 80 percent of the 
predicted value, or; forced expiratory volume in one second to 
forced vital capacity (FEV1/FVC) is 71 to 80 percent of the 
predicted value, or; diffusion capacity of the lung for carbon 
monoxide by the single breath method (DLCO (SB)) is 66 to 80 
percent of the predicted value.  

In this case, the RO assigned the 0 percent initial rating at 
issue primarily on the basis of the report of a March 2005 VA 
respiratory examination.  A March 2005 PFT revealed that FEV1was 
86 percent of the predicted value, and FEV1/FVC ratio was 98 
percent of predicted value.  It was also noted that the Veteran 
had calcified pleural plaques, which caused chest pain, pleural 
rub, and sharp pains.  The PFT results did not meet the criteria 
required for a compensable rating. 

However, since that examination, evidence has been added to the 
record that suggests an overall worsening of the Veteran's 
calcified pleural plaques.

In the Veteran's August 2005 NOD, he said that since he was 
suffering from a disease incurred while in service, he believed 
he should be granted compensation as a "matter of fact."  He 
further said that he understood that a noncompensable rating had 
been assigned based on the PFT results, but that one test did not 
tell the "whole story," as equal consideration should be given 
to a veteran's physical pain, mental anguish, lack of 
employability, and other life changes caused by the disease.  
Additionally, the Veteran said that he lives in fear that he will 
be diagnosed with cancer or cough up blood, and that he has 
physical pain on a constant basis.  He said the pain from the 
pleural calcifications was only treatable with anti-inflammatory 
medications, which brought him little relief.  He also indicated 
that he had considered seeking re-employment to help pay for his 
increasing medical costs, but any physical exertion of the upper 
body increased his pain level by at least ten-fold.  

A March 2006 VA treatment note indicates that the Veteran was 
experiencing pain in his right lower rib area, and that the pain 
was exacerbated when he worked with his upper body.

In his June 2006 VA Form 9, the Veteran said that consideration 
should be given to factors other than the PFT results, such as 
pain.  He said that the condition had not substantially affected 
his respiratory function yet, but it did cause a great deal of 
pain in the rib cage area due to the calcified portion of the 
pleural lining rubbing against soft tissue.  The Veteran further 
said that the pain was made worse by upper body activity.  He 
also noted that his doctor had said that the condition was 
getting worse, and that the Social Security Administration (SSA) 
had deemed him disabled.

In a July 2006 letter, the Veteran's son-in-law said that in the 
15 years he had known the Veteran, the Veteran had gone from an 
active lifestyle to a limited lifestyle with a limited activity 
level.  He further said that due to lung calcifications, the 
Veteran's activity level had progressively declined over the 
previous two years and he was unable to enjoy life as before, 
since the slightest everyday movement would cause the Veteran to 
grimace in pain.  

An August 2006 letter from the Veteran's wife indicated that the 
Veteran experienced stabbing pain in his right ribcage area due 
to rubbing of the calcifications on the soft tissue.  She said 
that the Veteran's only relief from this pain was a heating pad 
and limiting the use of his upper body, as even the act of 
breathing caused irritation.  She further said that his doctor 
had opined that the pain and inflammation caused by his condition 
would only get worse.  In addition, she added that the pain and 
mental anguish that the Veteran suffers should be worthy of 
compensation.

To ensure that the record reflects the current severity of this 
disability, the Board finds that a more contemporaneous 
examination, with findings responsive to the applicable rating 
criteria, is needed to properly evaluate the Veteran's calcified 
pleural plaques.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  See also Green v. Derwinski, 1 Vet. App. 121, 
124 (1991) (VA has a duty to provide the veteran with a thorough 
and contemporaneous medical examination) and Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (an examination too remote for rating 
purposes cannot be considered contemporaneous).

The Board also notes that, as regards expansion of the appeal to 
include the claims for a higher rating on an extra-schedular 
basis, and for a TDIU, in his August 2005 NOD, the Veteran 
alleged that he had considered seeking re-employment but did not 
because of pain aggravated by upper body activity.  In addition, 
in his June 2006 VA Form 9, he said that he was considered to be 
disabled by the SSA.

Given the allegations by the Veteran that he can no longer work 
due to the pain caused by his calcified pleural plaques and that 
SSA has found him to be disabled, on these facts, the Board finds 
that the claim for a TDIU is essentially a component of the claim 
for a higher rating for calcified pleural plaques.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  See also Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that where a 
veteran submits evidence of a medical disability; makes a claim 
for the highest rating possible; and submits evidence of 
unemployability, the requirement in 38 C.F.R. § 3.155(a) that an 
informal claim "identify the benefit sought" has been satisfied 
and VA must consider whether the Veteran is entitled to a TDIU).  

The RO has not considered a higher rating on an extra-scheduler 
basis, or the matter of the Veteran's entitlement to a TDIU.  
Hence, after giving the Veteran an opportunity to file a formal 
application for a TDIU for calcified pleural plaques, the RO 
should adjudicate these matters, in the first instance, to avoid 
any prejudice to the Veteran.  See e.g. Bernard v. Brown, 3 Vet. 
App. 384 (1993).

Furthermore, given the evidence outlined above, the Board finds 
that a medical opinion-based on full consideration of the 
Veteran's documented history (to include current findings) and 
supported by fully-stated rationale-is needed to resolve the 
matter of Veteran's entitlement to a TDIU for calcified pleural 
plaques.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1995), 
citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994) (holding that 
where an appellant presents evidence of unemployability, VA has a 
duty to supplement the record by obtaining an examination which 
includes an opinion as to what effect the appellant's service-
connected disability has on his ability to work).  Hence, the 
individual who examines the Veteran should also render an opinion 
in this regard.

Accordingly, the RO should arrange for the Veteran to undergo VA 
respiratory examination, by a physician, at a VA medical 
facility.  The Veteran is hereby advised that failure to report 
for the scheduled VA examination, without good cause, may result 
in denial of the claim for a higher rating for calcified pleural 
plaques and the claim for a TDIU (as an original claim will be 
considered on the basis of the evidence of record).  See 38 
C.F.R. § 3.655(b) (2009).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the Veteran 
fails to report to any scheduled examination, the RO should 
obtain and associate with the claims file (a) copy(ies) of the 
notice(s) of the examination sent to him by the pertinent VA 
medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should also obtain and associate with the 
claims file all outstanding VA treatment records.  The Board 
emphasizes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The 
claims file currently includes records of treatment from the 
Gainesville VA Medical Center (VAMC) dated from March 2005 to 
March 2006.  Hence, the RO must obtain records of treatment for 
calcified pleural plaques from the Gainesville VAMC since March 
2006, and prior to March 2005, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) as regards requests for 
records from Federal facilities.

Documents of record also indicate that the Veteran receives 
disability benefits from the SSA.  While SSA records are not 
controlling for VA determinations, they may be "pertinent" to 
VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when VA is 
put on notice of the existence of SSA records, as here, it must 
seek to obtain those records before proceeding with the appeal.  
See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 
(1992).  Thus, the Board finds that the RO should obtain and 
associate with the claims file a copy of SSA's determination on 
the Veteran's claim, as well as copies of all medical records 
underlying that determination, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) with respect to requesting 
records from Federal facilities.    

Further, to ensure that all due process requirements are met, and 
the record before the examiner is complete, the RO should also 
give the Veteran another opportunity to present information 
and/or evidence pertinent to the claims on appeal, explaining 
that he has a full one-year period for response.  See 38 U.S.C.A 
§ 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2009) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-year 
notice period).

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2009).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West); 38 C.F.R. § 3.159 (2009).  
However, identification of specific actions requested on remand 
does not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claims for 
an increased rating, and for a TDIU.

The RO's adjudication of the claim for increased rating should 
include consideration of whether "staged rating" (assignment of 
different ratings for different periods of time, based on the 
facts found), pursuant to Fenderson, is appropriate, as well as 
whether any higher rating for calcified pleural plaques, to 
include on an extra-schedular basis pursuant to 38 C.F.R. 
§ 3.321(b)(1), is warranted at any stage.  As regards the claim 
for a TDIU, the Board points out that, even if the percentage 
requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) are not 
met, the RO should also consider whether the criteria for 
invoking the procedures set forth in 38 C.F.R. § 4.16(b), for 
award of a TDIU on an extra-schedular basis, are met.

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should furnish to the Veteran a VA 
Form 21-8940, to enable him to file a formal 
application for a TDIU due to service-
connected calcified pleural plaques.

2.  The RO should obtain all records of 
treatment of the Veteran from the Gainesville 
VAMC since March 2006 and prior to March 
2005.  The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal facilities.  
All records and/or responses received should 
be associated with the claims file.

3.  The RO should request from SSA a copy of 
its determination on the Veteran's claim for 
disability benefits, as well as copies of all 
medical records underlying its determination.  
In requesting these records, the RO should 
follow the current procedures of 38 C.F.R. 
§ 3.159(c) with respect to requesting records 
from Federal facilities.  All records and/or 
responses received should be associated with 
the claims file.   

4.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claims on appeal, that is not currently 
of record.

The RO's letter should clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

5.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records that 
were not obtained, explain the efforts taken 
to obtain them, and describe further action 
to be taken.

6.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the Veteran to undergo VA 
respiratory examination, by a physician, at a 
VA medical facility.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
individual designated to examine the 
Veteran, and the report of examination 
should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests 
(including a pulmonary function test) and 
studies should be accomplished (with all 
results made available to the examining 
physician prior to the completion of his or 
her report), and all clinical findings should 
be reported in detail.

Also, the examiner should render an opinion, 
based upon review of the record and 
consistent with sound medical principles, as 
to whether-without regard to nonservice-
connected disability or advancing age-it is 
at least as likely as not (i.e., there is 
a 50 percent or greater probability) that the 
Veteran's calcified pleural plaques, alone, 
renders him unable to obtain or retain 
substantially gainful employment.

The examiner should set forth all examination 
findings, along with complete rationale for 
any conclusions reached, in a printed 
(typewritten) report.

7.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) 
of any notice(s) of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.

8.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  Stegall v. West, 11 Vet. App. 
268 (1998).

9.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claim for an increased rating 
for calcified pleural plaques, as well as the 
claim for a TDIU due to calcified pleural 
plaques, in light of all pertinent evidence 
and legal authority, to include the 
provisions of 38 C.F.R. § 3.321(b) or 
§ 4.16(b), as appropriate; as well as, as 
regards the claim for increase, consideration 
of whether "staged rating" pursuant to 
Fenderson (cited to above), is warranted.

10.  If any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC (SSOC) that includes clear 
reasons and bases for all determinations, and 
afford them the appropriate time period for 
response before the claims file is returned 
to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).




